Slip Op. 06-33

            UNITED STATES COURT OF INTERNATIONAL TRADE


CORRPRO COMPANIES, INC.,

                 Plaintiff,          Court No. 01-00745

                 v.                  Before: Richard W. Goldberg,
                                             Senior Judge
UNITED STATES,

                 Defendant.


                           JUDGMENT ORDER

     In accordance with the decision (January 3, 2006) and mandate
(February 24, 2006) of the United States Court of Appeals for the
Federal Circuit, Appeal No. 05-1073, reversing this Court’s decision
in Corrpro Companies, Inc. v. United States, 28 CIT __, Slip Op. 04-
116 (Sept. 10, 2004), and upon consent motion by the parties, it is
hereby

     ORDERED, ADJUDGED, and DECREED that Plaintiff’s First Cause
of Action claiming NAFTA treatment for imported merchandise be,
and the same is, hereby dismissed; and it is further

     ORDERED, ADJUDGED, and DECREED that the appropriate U.S.
Customs and Border Protection officials reliquidate the entries
the subject of this civil action under HTSUS 8543.30.00, with
duty at the rate of 2.6% ad valorem, and to refund any duty
overpayments to Plaintiff together with interest as provided by
law.

     SO ORDERED.


                                      /s/ Richard W. Goldberg
                                      Richard W. Goldberg
                                      Senior Judge
Dated:    March 7, 2006
          New York, New York